Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  130201                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130201
                                                                   COA: 265334
                                                                   Wayne CC: 04-011036-01
  WILLIE LEE RIGGINS,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 27, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2006                        _________________________________________
           p0522                                                              Clerk